NOTICE OF ALLOWANCE
	Examiner acknowledges receipt of the reply filed 11/29/2021, filed in response to the non-final office action mailed 5/27/2021.
Claims 5-10, 12, and 14 are pending.  Claims 1-4 have been cancelled.  Claims 7-10 are rejoined herein. New claims 25-28 are added in the examiner’s amendment set forth herein.
Claims 5-10, 12, 14, and 25-28 are being allowed on the merits in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are rejoined herein.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 9/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Drawings- withdrawn
The objection to the drawings is withdrawn in view of the amendment filed 11/29/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-4, 12, and 14 under 35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment filed 11/29/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-4 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (Eur. J. Biochem. 269: 923–932 (2002)-previously cited), is withdrawn in view of the amendment filed 11/29/2021.
The rejection of claims 1-4, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Sahal et al. (WO 2007/023509- previously cited), is withdrawn in view of the amendment filed 11/29/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-4, 12, and 14 under 35 U.S.C. 103 as being unpatentable over by Tam et al. (Eur. J. Biochem. 269: 923–932 (2002)- cited in IDS filed 7/31/2019), and further in view of Achouri et al. (Drug development and industrial pharmacy 39: 1599-1617 (2012)), is withdrawn in view of the amendment filed 11/29/2021.
The rejection of claims 1-4, 12, and 14 under 35 U.S.C. 103 as being unpatentable over by Sahal et al. (WO 2007/023509- previously cited), and further in view of Achouri et al. (Drug development and industrial pharmacy 39: 1599-1617 (2012)), is withdrawn in view of the amendment filed 11/29/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on 12/13/2021.

The claims have been amended as follows: 

7. (Currently amended) An isolated peptide comprising 

9. (Currently amended) An isolated peptide comprising 


26. (New) An ophthalmic preparation comprising one or more peptide(s) as claimed in claim 7.  

27. (New) A pharmaceutical composition comprising one or more peptide(s) as claimed in claim 9.  

28. (New) An ophthalmic preparation comprising one or more peptide(s) as claimed in claim 9.  

Claims 5, 6, 8, 10, 12, and 14 are allowed as set forth in the amendment filed 11/29/2021.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an isolated peptide comprising the amino acid sequence selected from SEQ ID NOs: 1-3, wherein at least one of the lysine residues is an epsilon-lysine residue is free the prior art.
The closest prior art to SEQ ID NO: 1 is Yang et al. (Journal of Asia-Pacific entomology 16: 349-355 (2013)- previously cited).
SEQ ID NO: 1 has 100% identity with mastoparan-B (MP-B) which was isolated from the venom of the hornet, Vespa basalis (abstract).  The peptide has antimicrobial Id.  Yang et al. teach MP-B analogues after substituting certain amino acid residues.  Specifically, Yang et al. teach three MB-P analogues L3W, S5N, W9Y, respectively (table 1).  The reference assesses antimicrobial and hemolytic activities of the MB-P analogues.
Yang et al. do not teach or suggest substitution of an alpha-lysine residue (amino acid positions 2, 4, 11, and 12 of SEQ ID NO: 1) with any other amino acid, much less an epsilon-lysine. The skilled artisan would’ve not found it obvious to modify the alpha-lysine residues with epsilon-lysine, which would essentially change the alpha peptide backbone of SEQ ID NO: 1 to an epsilon-peptide backbone.
The closest prior art to SEQ ID NO: 2 is Peterson et al. (U.S. 20030166548).  SEQ ID NO: 2 has 100% identity with SEQ ID NO: 3 from Peterson et al. Peterson et al. do not teach or suggest substitution of an alpha-lysine residue (amino acid positions 7, 21, and 23 of SEQ ID NO: 2) with an epsilon-lysine. The skilled artisan would’ve not found it obvious to modify the alpha-lysine residues with epsilon-lysine, which would essentially change the alpha peptide backbone of SEQ ID NO: 2 to an epsilon-peptide backbone.
The closest prior art to SEQ ID NO: 3 is Hawley-Nelson et al. (U.S. 2003/0144230).  SEQ ID NO: 3 has 100% identity with SEQ ID NO: 6 from Hawley-Nelson et al. Hawley-Nelson et al. do not teach or suggest substitution of an alpha-lysine residue (amino acid positions 1, 3, 5, 7, 9, and 11 of SEQ ID NO: 3) with an epsilon-lysine. The skilled artisan would’ve not found it obvious to modify the alpha-lysine residues with epsilon-lysine, which would essentially change the alpha peptide backbone of SEQ ID NO: 3 to an epsilon-peptide backbone.


Conclusion
Claims 5-10, 12, 14, and 25-28 are allowed.  Claims 5, 6, 8, 10, 12, and 14 are allowed as set forth in the amendment filed 11/29/2021.  Claims 7, 9 and 25-28 are as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654